Citation Nr: 0629695	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  04-06 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a claimed 
innocently acquired psychiatric disorder.  

2.  Entitlement to service connection for claimed dsythymia.  

3.  Entitlement to service connection for a refractive error, 
claimed as an eye condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1980 and August 1993 to December 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the RO.  

The veteran's claim of service connection for an innocently 
acquired psychiatric disorder was the subject of a previous 
decision.  The Board has a legal duty to address the "new 
and material evidence" requirement under 38 C.F.R. 
§ 3.156(a) regardless of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The Board also notes that the veteran filed a claim of 
service connection for a left wrist condition in June 2003.  
The matter is referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  The evidence presented since a February 2002 decision by 
the RO is so significant that it must be considered in order 
to fairly decide the merits of the claim of service 
connection for an innocently acquired psychiatric disorder.  

2.  The currently demonstrated dysthymia is shown as likely 
as not to have had its clinical onset during the veteran's 
period of active service.  

3.  The veteran is not shown to have an acquired eye 
disorder, but suffers from refractive error.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for an innocently acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (2006).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by dysthymia is due to disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2006).  

3.  The veteran is not shown to have an acquired eye 
disability due to disease or injury that was incurred in or 
aggravated by service; refractive error is a disease or 
injury for VA compensation purposes.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. VA's Duties.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim of 
service connection for a claimed refractive error of the eye, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Given the favorable action taken hereinbelow, further 
discussion of VCAA as to the matter of service connection for 
an innocently acquired psychiatric disorder is required at 
this time.  

Here, a VCAA letter was issued prior to the appealed August 
2003 rating decision.  Moreover, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claim and assist him in developing 
relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


B.  Innocently Acquired Psychiatric Disorder.  

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's original claim of service 
connection for a claimed innocently acquired psychiatric 
disorder was denied in a rating decision issued by the RO in 
February 2002.  

The veteran applied to reopen his claim in April 2003.  In a 
rating decision issued in August 2003, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim.  

Since the February 2002 decision, a service medical record 
dated in May 1997 when the veteran was diagnosed with an 
adjustment disorder has been presented.  

The veteran also submitted VA treatment records dated October 
2002 to February 2004.  These records indicate that the 
veteran was seen several times in the VA facility for 
psychiatric treatment.  

This new evidence raises a reasonable possibility of 
substantiating the veteran's claim of service connection.  

Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for an innocently 
acquired psychiatric disorder.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board in this case has reviewed the veteran's service 
medical records and observes that the veteran was seen on 
various occasions for treatment for a psychiatric disorder, 
including March 1996 and May 1997.  

The March 1996 record indicates the veteran was prescribed 
Zoloft to help manage the symptoms.  The May 1997 record 
indicates the veteran was diagnosed with an adjustment 
disorder.  

Subsequent to service, the veteran underwent a VA mental 
disorders examination in August 2001.  The veteran reported 
having had a period of hospitalization in a psychiatric ward.  
He reported getting depressed and being explosive, irritable, 
verbally aggressive and loud.  He reported that when his 
sergeant pressured him to return to duty after injuring his 
leg, he became upset and angry and was sent to the 
psychiatric ward.  

On examination, the veteran exhibited a slightly depressed 
mood.  His affect was constricted.  His attention, 
concentration, and memory were good.  His speech was clear 
and coherent.  He did not have hallucinations, suicidal or 
homicidal ideation.  His insight and judgment were fair and 
he exhibited good impulse control.  

The veteran was diagnosed with dysthymia.  The examiner 
assigned the veteran a Global Assessment of Functioning (GAF) 
score of 80.  

From October 2002 to February 2004, the veteran was seen at a 
VA facility on several occasions for treatment for a 
psychiatric disorder.  In the December 2003 treatment record, 
the veteran reported a persistent depressed mood, lack of 
energy, and irritability.  The veteran was advised of the 
availability of psychiatric treatment and agreed to come for 
an evaluation.  

The Board finds the evidence in this case to be in relative 
equipoise in showing that the currently demonstrated 
dysthymia as likely as not had its clinical onset during his 
period of active service.  By extending the benefit of the 
doubt to the veteran, service connection is warranted.  


C.  Refractive error, claimed as an eye condition.  

The Board notes initially that refractive error of the eye is 
not considered a disease or injury for purposes of VA 
regulations.  See 38 C.F.R. § 3.303(c).  

Further, there are no complaints or findings of an acquired 
eye disorder shown in service or thereafter.  

Subsequent to service, the veteran was seen at a VA facility 
in May 2003 with complaints of decreased vision.  The veteran 
was diagnosed with refractive error.  

The veteran has presented no competent to show that he 
currently suffers from an acquired eye disability due to any 
event or incident of his period of service.  

Any lay statements in this regard cannot constitute competent 
medical evidence and lack probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for an eyes condition, 
and it must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for an innocently acquired 
psychiatric disorder.  

Service connection for dysthymia is granted.  

Service connection for refractive error, claimed as an eye 
condition is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


